DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The specification is objected to because U.S. Patent Application No. 16/263603 developed also as U.S. Patent 11,105,952.  Correction is requested to reflect this change.  

    PNG
    media_image1.png
    330
    648
    media_image1.png
    Greyscale


Claim Objections

Claim 8 is objected to because of the following informalities: claim 8 requires period sign at the end.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,105,952. Although the claims at issue are not identical, they are not patentably distinct from each other because:
           With respect to claim 1, the patented claim 1 claims a method for identifying cement in a cased wellbore in a geological formation, wherein the cased wellbore includes at least one casing, the method comprising: emitting neutrons using a downhole tool, wherein the neutrons interact with a particular material via inelastic scattering, inelastic neutron reactions, capture of neutrons, neutron activation, or any combination thereof, through one of these reactions and cause the particular material to emit an energy spectrum of gamma rays; detecting, at a first location, a first energy spectrum of the gamma rays that is specific to at least one of the plurality of elements; and determining a presence of cement at the first location based at least in part on the first energy spectrum.
          With respect to claim 2, the patented claim 2 claims the method of claim 1, wherein the presence of cement is a volume of cement determined based at least in part on a combination of an inelastic spectrum and a capture spectrum indicative of calcium.
          With respect to claim 3, the patented claim 3 claims the method of claim 1, wherein the at least one of the plurality of elements comprises calcium.
         With respect to claim 4, the patented claim 4 claims the method of claim 1, comprising: detecting, at a second location, a second energy spectrum of the gamma rays that is specific to the at least one of the plurality of elements; and determining presence of cement at the first location based at least in part on the first energy spectrum, and the second energy spectrum.
          With respect to claim 5, the patented claim 5 claims the method of claim 1, wherein the first energy spectrum of the gamma rays is specific to at least two of the plurality of elements; and determining the presence of cement at the first location based at least in part on at least one ratio of elements from the at least two of the plurality of elements.
          With respect to claim 6, the patented claim 6 claims the method of claim 1, wherein the presence is associated with a region of an annular fill between at least one casing.
          With respect to claim 7, the patented claim 7 claims the method of claim 1, comprising determining a depth within the cased wellbore based at least in part on a shape of a peak related to an element of the first energy spectrum and the presence of cement.
          With respect to claim 8, the patented claim 8 claims the method of claim 1, wherein the first location is a first depth in the cased wellbore.
          With respect to claim 9, the patented claim 9 claims a system for identifying cement in a cased wellbore in a geological formation, wherein the cased wellbore includes at least one casing, comprising: a downhole tool configured to emit neutrons, wherein the neutrons interact with a particular material via inelastic scattering, inelastic neutron reactions, capture of neutrons, neutron activation, or any combination thereof, through one of these reactions and cause a material to emit an energy spectrum of gamma rays, and wherein the downhole tool is configured to detect an energy spectrum of the gamma rays that is specific to at least one of a plurality of elements and associated a region within the cased wellbore; a processor; and a memory storing instructions configured to be executed by the processor, the instructions comprising instructions to: determine an amount of cement at the region based at least in part on the first energy spectrum.
         With respect to claim 10, the patented claim 10 claims the system of claim 9, wherein the instructions comprise: receive a second energy spectrum of the gamma rays that is specific to one or more elements not including calcium associated with the region within the cased wellbore; and determine the amount of cement at the region based at least in part on the first energy spectrum and the second energy spectrum.
          With respect to claim 11, the patented claim 11 claims the system of claim 10, wherein the instructions comprise: receive a third energy spectrum of the gamma rays that is specific to one or more elements associated with an additional region within the cased wellbore; determine an additional amount of cement at the additional region based at least in part on a comparison between the first energy spectrum, the second energy spectrum, and the third energy spectrum.
          With respect to claim 12, the patented claim 12 claims the system of claim 11, wherein the region and the additional region are at different depths of investigation.
          With respect to claim 13, the patented claim 13 claims the system of claim 11, wherein the instructions comprise identifying an absence of cement in the region, the additional region, or both, based on the amount.
         With respect to claim 14, the patented claim 14 claims the system of claim 13, wherein the identified absence of cement in the region, comprises a depth within the cased wellbore associated with the region.
            With respect to claim 15, the patented claim 15 claims the system of claim 9, wherein the region is associated with a region of an annular fill between at least one casing.
            With respect to claim 16, the patented claim 16 claims the system of claim 9, wherein the amount of cement is determined based on a combination of an inelastic spectrum and a capture spectrum indicative of calcium.
            With respect to claim 17, the patented claim 17 claims one or more tangible, non-transitory, machine-readable media comprising instructions configured to cause a processor to: receive data indicative of neutrons interacting with a particular material via inelastic scattering, inelastic neutron reactions, capture of neutrons and/or neutron activation through one of these reactions and cause a material to emit an energy spectrum of gamma rays, determine a first amount of one or more elements on a first energy spectrum of the gamma rays associated with a first region within a cased wellbore comprising at least one casing; determine a second amount of one or more additional elements based on a second energy spectrum of the gamma rays associated within the first region within the cased wellbore; determine a presence of cement within the first region based at least in part on the first amount and the second amount.
          With respect to claim 18, the patented claim 18 claims the one or more machine-readable media of claim 17, wherein the first amount is associated with a first depth of investigation within the first region, the second amount is associated with a second depth of investigation within the first region.
           With respect to claim 19, the patented claim 19 claims the one or more machine-readable media of claim 18, wherein the second amount of the one or more elements does not include an amount of calcium, silicon, or both.
         With respect to claim 20, the patented claim 20 claims the one or more machine-readable media of claim 17, where the instructions comprise: determine a depth within the cased wellbore lacking cement.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                       /I.K./ November 1, 2022